
	

115 S354 IS: Reforming American Immigration for Strong Employment Act
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 354
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2017
			Mr. Cotton (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate the Diversity Visa Program, to limit the
			 President’s discretion in setting the number of refugees admitted annually
			 to the United States, to reduce the number of family-sponsored immigrants,
			 to create a new nonimmigrant classification for the parents of adult
			 United States citizens, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Reforming American Immigration for Strong Employment Act or the RAISE Act.
		2.Elimination of Diversity Visa Program
 (a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).
			(b)Technical and conforming amendments
 (1)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (A)in section 101(a)(15)(V), by striking section 203(d) and inserting section 203(c);
 (B)in section 201— (i)in subsection (a)—
 (I)in paragraph (1), by adding and at the end; and (II)in paragraph (2), by striking ; and at the end and inserting a period; and
 (III)by striking paragraph (3); and (ii)by striking subsection (e);
 (C)in section 203— (i)in subsection (b)(2)(B)(ii)(IV), by striking section 203(b)(2)(B) each place such term appears and inserting clause (i);
 (ii)by redesignating subsections (d), (e), (f), (g), and (h) as subsections (c), (d), (e), (f), and (g), respectively;
 (iii)in subsection (c), as redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (iv)in subsection (d), as redesignated—
 (I)by striking paragraph (2); and (II)by redesignating paragraph (3) as paragraph (2);
 (v)in subsection (e), as redesignated, by striking subsection (a), (b), or (c) of this section and inserting subsection (a) or (b); (vi)in subsection (f), as redesignated, by striking subsections (a), (b), and (c) and inserting subsections (a) and (b); and
 (vii)in subsection (g), as redesignated— (I)by striking (d) each place such term appears and inserting (c); and
 (II)in paragraph (2)(B), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); (D)in section 204—
 (i)in subsection (a)(1), by striking subparagraph (I); (ii)in subsection (e), by striking subsection (a), (b), or (c) of section 203 and inserting subsection (a) or (b) of section 203; and
 (iii)in subsection (l)(2)— (I)in subparagraph (B), by striking section 203 (a) or (d) and inserting subsection (a) or (c) of section 203; and
 (II)in subparagraph (C), by striking section 203(d) and inserting section 203(c); (E)in section 214(q)(1)(B)(i), by striking section 203(d) and inserting section 203(c);
 (F)in section 216(h)(1), in the undesignated matter following subparagraph (C), by striking section 203(d) and inserting section 203(c); and (G)in section 245(i)(1)(B), by striking section 203(d) and inserting section 203(c).
 (2)Immigrant investor pilot programSection 610(d) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) is amended by striking section 203(e) of such Act (8 U.S.C. 1153(e)) and inserting section 203(d) of such Act (8 U.S.C. 1153(d)).
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning on or after the date of the enactment of this Act.
			3.Annual admission of refugees
 Section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended— (1)by striking subsections (a) and (b);
 (2)by redesignating subsection (e) as subsection (a); (3)by redesignating subsection (f) as subsection (e);
 (4)by inserting after subsection (a), as redesignated, the following:  (b)Maximum number of admissions (1)In generalThe number of refugees who may be admitted under this section in any fiscal year may not exceed 50,000.
 (2)AsyleesThe President shall annually enumerate the number of aliens who were granted asylum in the previous fiscal year.; and
 (5)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security. 4.Family-sponsored immigration priorities (a)Immediate relative redefinedSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—
 (1)in subsection (b)(2)(A)— (A)in clause (i), by striking children, spouses, and parents of a citizen of the United States, except that, in the case of parents, such citizens shall be at least 21 years of age. and inserting children and spouse of a citizen of the United States.; and
 (B)in clause (ii), by striking such an immediate relative and inserting the immediate relative spouse of a United States citizen; (2)by striking subsection (c) and inserting the following:
					
 (c)Worldwide level of family-Sponsored immigrants(1)The worldwide level of family-sponsored immigrants under this subsection for a fiscal year is equal to 88,000 minus the number computed under paragraph (2).
 (2)The number computed under this paragraph for a fiscal year is the number of aliens who were paroled into the United States under section 212(d)(5) in the second preceding fiscal year who—
 (A)did not depart from the United States (without advance parole) within 365 days; and (B)(i)did not acquire the status of an alien lawfully admitted to the United States for permanent residence during the two preceding fiscal years; or
 (ii)acquired such status during such period under a provision of law (other than subsection (b)) that exempts adjustment to such status from the numerical limitation on the worldwide level of immigration under this section.; and
 (3)in subsection (f)— (A)in paragraph (2), by striking section 203(a)(2)(A) and inserting section 203(a);
 (B)by striking paragraph (3); (C)by redesignating paragraph (4) as paragraph (3); and
 (D)in paragraph (3), as redesignated, by striking (1) through (3) and inserting (1) and (2). (b)Family-Based visa preferencesSection 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) is amended to read as follows:
				
 (a)Spouses and minor children of permanent resident aliensFamily-sponsored immigrants described in this subsection are qualified immigrants who are the spouse or a child of an alien lawfully admitted for permanent residence..
			(c)Conforming amendments
 (1)Definition of V nonimmigrantSection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (2)Numerical limitation to any single foreign stateSection 202 of such Act (8 U.S.C. 1152) is amended— (A)in subsection (a)(4)—
 (i)by striking subparagraphs (A) and (B) and inserting the following:  (A)75 percent of family-sponsored immigrants not subject to per country limitationOf the visa numbers made available under section 203(a) in any fiscal year, 75 percent shall be issued without regard to the numerical limitation under paragraph (2).
								(B)Treatment of remaining 25 percent for countries subject to subsection (e)
 (i)In generalOf the visa numbers made available under section 203(a) in any fiscal year, 25 percent shall be available, in the case of a foreign state or dependent area that is subject to subsection (e) only to the extent that the total number of visas issued in accordance with subparagraph (A) to natives of the foreign state or dependent area is less than the subsection (e) ceiling.
 (ii)Subsection (e) ceiling definedIn clause (i), the term subsection (e) ceiling means, for a foreign state or dependent area, 77 percent of the maximum number of visas that may be made available under section 203(a) to immigrants who are natives of the state or area, consistent with subsection (e).; and
 (ii)by striking subparagraphs (C) and (D); and (B)in subsection (e)—
 (i)in paragraph (1), by adding and at the end; (ii)by striking paragraph (2);
 (iii)by redesignating paragraph (3) as paragraph (2); and (iv)in the undesignated matter after paragraph (2), as redesignated, by striking , respectively, and all that follows and inserting a period.
 (3)Rules for determining whether certain aliens are childrenSection 203(h) of such Act (8 U.S.C. 1153(h)) is amended by striking (a)(2)(A) each place such term appears and inserting (a)(2). (4)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
 (A)in subsection (a)(1)— (i)in subparagraph (A)(i), by striking to classification by reason of a relationship described in paragraph (1), (3), or (4) of section 203(a) or;
 (ii)in subparagraph (B)— (I)in clause (i), by redesignating the second subclause (I) as subclause (II); and
 (II)by striking 203(a)(2)(A) each place such terms appear and inserting 203(a); and (iii)in subparagraph (D)(i)(I), by striking a petitioner and all that follows through (a)(1)(B)(iii). and inserting an individual younger than 21 years of age for purposes of adjudicating such petition and for purposes of admission as an immediate relative under section 201(b)(2)(A)(i) or a family-sponsored immigrant under section 203(a), as appropriate, notwithstanding the actual age of the individual.;
 (B)in subsection (f)(1), by striking , 203(a)(1), or 203(a)(3), as appropriate; and (C)by striking subsection (k).
 (5)Waivers of inadmissibilitySection 212 of such Act (8 U.S.C. 1182) is amended— (A)in subsection (a)(6)(E)(ii), by striking section 203(a)(2) and inserting section 203(a); and
 (B)in subsection (d)(11), by striking (other than paragraph (4) thereof). (6)Employment of V nonimmigrantsSection 214(q)(1)(B)(i) of such Act (8 U.S.C. 1184(q)(1)(B)(i)) is amended by striking section 203(a)(2)(A) each place such term appears and inserting section 203(a).
 (7)Definition of alien spouseSection 216(h)(1)(C) of such Act (8 U.S.C. 1186a(h)(1)(C)) is amended by striking section 203(a)(2) and inserting section 203(a). (8)Classes of deportable aliensSection 237(a)(1)(E)(ii) of such Act (8 U.S.C. 1227(a)(1)(E)(ii)) is amended by striking section 203(a)(2) and inserting section 203(a).
				(d)Creation of nonimmigrant classification for alien parents of adult United States citizens
 (1)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended— (A)in subparagraph (T)(ii)(III), by striking the period at the end and inserting a semicolon;
 (B)in subparagraph (U)(iii), by striking or at the end; (C)in subparagraph (V)(ii)(II), by striking the period at the end and inserting ; or; and
 (D)by adding at the end the following:  (W)Subject to section 214(s), an alien who is a parent of a citizen of the United States, if the citizen is at least 21 years of age..
 (2)Conditions on admissionSection 214 of such Act (8 U.S.C. 1184) is amended by adding at the end the following:
					
 (s)(1)The initial period of authorized admission for a nonimmigrant described in section 101(a)(15)(W) shall be five years, but may be extended by the Secretary of Homeland Security for additional five-year periods if the United States citizen son or daughter of the nonimmigrant is still residing in the United States.
 (2)A nonimmigrant described in section 101(a)(15)(W)— (A)is not authorized to be employed in the United States; and
 (B)is not eligible for any Federal, State, or local public benefit.
 (3)Regardless of the resources of a nonimmigrant described in section 101(a)(15)(W), the United States citizen son or daughter who sponsored the nonimmigrant parent shall be responsible for the nonimmigrant’s support while the nonimmigrant resides in the United States.
 (4)An alien is ineligible to receive a visa or to be admitted into the United States as a nonimmigrant described in section 101(a)(15)(W) unless the alien provides satisfactory proof that the United States citizen son or daughter has arranged for health insurance coverage for the alien, at no cost to the alien, during the anticipated period of the alien’s residence in the United States..
				(e)Effective date; applicability
 (1)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act.
 (2)Invalidity of certain petitions and applicationsAny petition under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) seeking classification of an alien under a family-sponsored immigrant category that was eliminated by the amendments made by this section and filed after the date on which this Act was introduced and any application for an immigrant visa based on such a petition shall be considered invalid.
				
